     USDC IN/ND case 1:07-cr-00068-HAB document 190 filed 07/23/20 page 1 of 6


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )        CASE NO.: 1:07-CR-68-HAB
                                                   )
TAUREAN L. HAYDEN                                  )



                                        OPINION AND ORDER
        Taurean L. Hayden (“the Defendant”) filed a Renewed Motion for Compassionate Release

under 18 U.S.C. § 3582(c)(1)(A) (ECF No. 184). On July 22, 2020, the Government and

Defendant’s counsel filed an agreed resolution of Defendant’s compassionate release request for

the Court’s review and decision. (ECF No. 189).1 For the following reasons, the Court concludes

that extraordinary and compelling circumstances exist warranting the GRANT of the Defendant’s

Renewed Motion for Compassionate release.

                                               DISCUSSION

         The Defendant is serving a term of imprisonment for his convictions for possessing with

intent to distribute cocaine (21 U.S.C. § 841) and carrying a firearm during and in relation to a

drug trafficking crime (18 U.S.C. § 924(c)). He has been imprisoned since July 2007 and his

projected release date is in September 2022. Defendant is incarcerated at the federal correctional

institution in Mississippi known as Yazoo City Medium.

        Defendant requests that the Court reduce his sentence so that he may be released to time-

served or to home confinement for the balance of his sentence. Defendant, who is thirty-eight




1
 The parties’ agreement indicates that the BOP consents to the Government’s agreement with Defendant and his
counsel. (ECF No. 189 at 2).
  USDC IN/ND case 1:07-cr-00068-HAB document 190 filed 07/23/20 page 2 of 6


years old, submits that his current medical condition, chronic kidney disease, combined with the

risks associated with COVID-19, present extraordinary and compelling reasons for the reduction.

       Generally, a court is statutorily prohibited from modifying a term of imprisonment once

imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions exist, however, one of which

allows a court to grant an inmate compassionate release if the inmate meets certain requirements.

See 18 U.S.C. § 3582(c)(1)(A). Under this provision, a court may not modify a term of

imprisonment except that –

       (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
       that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

       The Government concedes that the Defendant made a new compassionate release request

to the Warden at his facility. It further concedes that more than 30 days have lapsed since

Defendant sought such administrative relief and the Warden has not responded. Thus, there being

no dispute that Defendant exhausted his administrative remedies, the Court’s focus turns to the

substantive basis for Defendant’s motion.

       Congress did not define “extraordinary and compelling reasons” in the statute, instead

delegating the matter to the Sentencing Commission to promulgate a policy statement that

"describe[s] what should be considered extraordinary and compelling reasons for sentence


                                                  2
  USDC IN/ND case 1:07-cr-00068-HAB document 190 filed 07/23/20 page 3 of 6


reduction, including the criteria to be applied and a list of specific examples." 28 U.S.C. § 994(t).

The policy statement, contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and

the accompanying Application Notes, in line with the statutory directive in § 3582(c)(1)(A),

requires a court to make several findings.

       First, the court must address whether "[e]xtraordinary and compelling reasons warrant the

reduction" and whether the reduction is otherwise "consistent with this policy statement." U.S.S.G.

§ 1B1.13(1)(A), (3). To this end, a court is to consider the medical condition of the defendant, his

age, his family circumstances, and whether there exists in the defendant’s case an extraordinary or

compelling reason “other than or in combination with” the other reasons described in the

Application Notes. Second, the Court must determine whether the Defendant is "a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. §

1B1.13(2). Finally, the Court must consider the § 3553(a) factors, "to the extent they are

applicable." U.S.S.G. § 1B1.13.

       Additionally, when the Defendant moves for a reduction based on COVID-19, Courts have

also considered: (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of COVID-

19, and (3) the extent that the defendant’s release would mitigate or aggravate the COVID-19

pandemic. See United States v. Council, No. 1:14-CR-14-5-TLS-SLC, 2020 WL 3097461, at *5–

7 (N.D. Ind. June 11, 2020); United States v. Barrett, No. 2:17-CR-1, 2020 WL 3264112, at *3

(N.D. Ind. June 17, 2020); see also United States v. Davis, No. 2:19-CR-74-3, 2020 WL 1951652,

at *1–2 (N.D. Ind. Apr. 23, 2020) (applying similar factors to consider whether there was a

“compelling reason” for pretrial release due to the COVID-19 pandemic). In the context of the

COVID-19 pandemic, “§ 3582(c)(1)(A) contemplates a sentence reduction for specific individuals



                                                 3
    USDC IN/ND case 1:07-cr-00068-HAB document 190 filed 07/23/20 page 4 of 6


based on the individuals’ particular circumstances of where he is housed and his personal health

conditions.” See Council, 2020 WL 3097461, at *5; United States v. Melgarejo, No. 12-cr-20050,

2020 WL 2395982, at *3 (C.D.Ill. May 12, 2020).

        As noted above, the Defendant suffers from chronic kidney disease and has filed substantial

documentation supporting his condition. Defendant’s Renewed Motion contains a lengthy

recitation of the seriousness of his condition and notes that Dr. Salim, a nephrologist treating

Defendant on March 19, 2020,2 noted that the “[r]isk of progressive kidney disease is high with

poor prognosis.” Defendant’s counsel outlines a serious progression of illness for Defendant

including referrals to an oncologist. In their agreed filing, the Government does not dispute the

Defendant’s condition or its gravity. The parties agree that Defendant’s release will enable him to

receive appropriate medical treatment outside the confines of the BOP.

        Moreover, the parties note that the Center for Disease Control has issued a revised list of

certain underlying medical conditions recognized that makes a person more susceptible to the virus

and increases the likelihood of severe consequences from COVID-19. The revised list notes that

people of any age “having chronic kidney disease of any stage increases your risk for severe illness

form COVID-19.”3 Accordingly, the Court concludes that the Defendant has a serious medical




2
  Defendant’s counsel indicates that the BOP was not forthcoming with providing the details of Defendant’s
medical treatment at the facility at the time of his original Motion for Compassionate Release and that
obtaining documents on his behalf was hindered by the BOP. Counsel states that the BOP withheld
information about the Defendant’s March 19, 2020 treatment by Dr. Salim even after the information was
requested by both Defendant and his counsel. (ECF No. 184 at 3). Moreover, with respect to counsel’s
attempts to obtain medical records to support the present renewed motion, the BOP has been uncooperative.
Defense counsel does acknowledge, however, that the Government has been instrumental in making record
requests to the BOP and that those requests are typically responded to in timely fashion.
3
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#chronic-kidney-disease


                                                    4
  USDC IN/ND case 1:07-cr-00068-HAB document 190 filed 07/23/20 page 5 of 6


condition that substantially increases his risks from COVID-19 and qualifies as an extraordinary

and compelling circumstance under the compassionate release provisions.

       With respect to some of the additional factors, the § 3553(a) factors weigh in favor of the

Defendant’s release. Defendant has been incarcerated since 2007 and is just over two years shy of

completing his executed sentence. While his sentence was imposed to reflect the seriousness of

the offense, promote respect for the law as well as to afford adequate deterrence and to protect the

public from further crimes of the defendant, the Court finds that the sentence reduction Defendant

seeks, would not greatly undermine the above statutory purposes of sentencing. Moreover, the

Court shall impose upon Defendant as an additional condition of supervised release, a condition

of home confinement of two years. This added condition reinforces the statutory purposes of

sentencing and aids in protecting the public from further crimes of the Defendant.

       In sum, this Court finds that extraordinary and compelling circumstances exist for the

Defendant’s release and that such a reduction is consistent with the applicable policy statements

issued by the Sentencing Commission. The Court further concludes that a reduction of sentence to

time served with an added supervised release condition of home confinement for 2 years is

consistent with, and warranted by, the § 3553(a) factors. Additionally, the Court ORDERS that

the Defendant’s release from the BOP facility be conditioned on his successful completion of the

quarantine protocol established by the BOP.

                                         CONCLUSION

       Based on the foregoing, the Defendant’s Motion (ECF No. 184) is GRANTED. The

Defendant’s sentence is modified to TIME SERVED. By way of separate docket entry, the Court

shall issue Amended Conditions of Supervised Release consistent with this Opinion and Order.




                                                 5
  USDC IN/ND case 1:07-cr-00068-HAB document 190 filed 07/23/20 page 6 of 6


The Defendant is ORDERED to complete the quarantine protocol required by the BOP prior to his

release from incarceration.

So ORDERED on July 23, 2020.


                                          s/ Holly A. Brady
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT




                                             6
